LACOMBE, Circuit Judge.
Examination of the claim shows that it is based on the theory that the rule to be applied in calculating loss is the same as would be applied when computing a particular average loss under a policy of marine insurance. But this is not an insurance case; it is a case of carriage under a bill of lading. The question presented is: What is the meaning of two clauses in the bill of lading, both lawfully included in the bill. The first clause is printed in the body of the bill; it reads as follows:
“The amount of any loss or damage for which any carrier is liable shall be computed on the basis of the value of the property (being the bona fide invoice price, if any, to the consignee, including the freight charges, if prepaid) at the place and time of shipment under this bill of lading, unless a lower value has been represented in writing by the shipper or has been agreed upon or is determined by the classification or tariffs upon which the rate is based, in any of which events such lower value shall be the maximum amount to_ govern such computation, whether or not such loss or damage occurs from negligence.”
The other clause is stamped on the bill of lading; it reads:
“Liability limited to one dollar per pound. The consignor of this property has the option of shipping same at a higher rate without limitation as to value in case of loss or damage from causes which would make the carrier liable, but agrees to the specified valuation named in case of loss or damage from causes which would make the carrier liable, because of the lower rate thereby accorded for transportation.”
The “specified value” or the “value represented in writing by the shipper” in this case was $1 per pound. So far as any question here presented is concerned, we find no substantial difference between the ideas expressed by the two clauses, in which respect we differ apparently from the District Judge.
When the valuation fixed in a bill of lading is intended to limit the extent of the carrier’s liability, damages are to be ascertained in the *604usual way, and the carrier pays them up to that amount. The Styria, 101 Fed. 735, 41 C. C. A. 639; Bradley v. Lehigh Valley R. R., 153 Fed. 350, 82 C. C. A. 426. When, however, the valuation fixed is intended to express the agreed value of the goods, the carrier will be liable for the difference only between the damaged value and the agreed value. Hart v. Penn. R. R., 112 U. S. 331, 5 Sup. Ct. 151, 28 L. Ed. 717; Bachman v. Clyde S. S. Co., 152 Fed. 403, 81 C. C. A. 529; Hohl v. Norddeutscher, Lloyd, 175 Fed. 544, 99 C. C. A. 166; Pierce v. Wells Fargo Co., 189 Fed. 561, 110 C. C. A. 645. As in all other controversies arising upon written contracts, the fundamental question is: What does the contract provide ? That the method of calculation provided may not be as equitable as the method of calculation provided under some other contracts — e. g., under policies of marine insurance— is not important, the question is whether the parties have agreed on that method.
The printed clause provides that the loss or damage shall be computed, on the basis of the. real value of the property, unless a lower one has been agreed upon, in which event such lower value shall be the “maximum amount to govern such computation.” This, as we read it, means, that, when computations are being made, the maximum value placed on the goods shall be the agreed value. The stamped clause provides for making a conventional valuation of the property, and, when such conventional valuation is made, “the shipper agrees to the specified valuation named in case of loss or damage.” This, as we read it, means that, when loss or damage is being computed, the valuation of the goods shall be not the real value, but the specified value.
Libelant’s counsel in his brief puts the question:
“Would any business man, when valuing goods at tbe time of shipment, ever suppose that be was valuing them, not in their condition at that time, but in a subsequent damaged condition?”
We should say that, if he read the clauses, he would suppose that he was agreeing that whenever, damage having occurred, he was computing the amount he should recover from the carrier, his goods, no matter what their real value might be, were to be treated as worth at the time of shipment only the stipulated value.
Decree affirmed, with costs of appeal.